Title: From Alexander Hamilton to Ebenezer Stevens, 26 May 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York May 26th. 1799
          
          The three companies of Artillerists commanded by Captains Read, Stille, and Freeman are ordered from West-Point to Governor’s Island. You will immediately take the necessary arrangement for transporting them in the least expensive mode. If, as I presume, they have tents, I take for granted the cheapest mode will be by land, and the season is convenient for marching. Capt. George Ingersoll is Commanding Officer at West Point.
          As soon as these companies reach their destination a company under Lt. Leonard will proceed to Rhode Island. You will cause them to be without delay furnished with the articles of which they may stand in need including tents. You will in this case also, & in every other consult the cheapest mode of transportation unless when a particular mode shall be indicated.
          With consideration I am Sir, Yr. Obedient Servt.
          
            A Hamilton
          
          Col: E. Stevens.
        